Citation Nr: 0948310	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-08 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a higher level of special monthly compensation 
(SMC).



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from August 1965 to 
January 1969, including a year in Vietnam.  This case comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
March 2007 rating decision issued by the above Department of 
Veterans Affairs (VA) Regional Office (RO) which, in part, 
granted special monthly compensation (SMC) at the M+1/2 rate 
based on light perception blindness in both eyes, plus 
additional disabilities of 50 percent or more.

The criteria for the evaluation of disabilities of the eyes 
were amended effective December 10, 2008, but these amended 
criteria govern cases only when the claim is filed on or 
after that date.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  Here, 
the claim for an increased rating for the service-connected 
bilateral eye disability was received in February 2006.  So, 
the rating criteria revised effective December 10, 2008, are 
not applicable.  See VA Fast Letter 09-10.  Because the claim 
on appeal was received at the RO in February 2006, it must be 
addressed under the old criteria. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

In pertinent part, as set forth under 38 U.S.C.A. § 1114(m), 
special monthly compensation is warranted if a veteran, as 
the result of service-connected disability, has suffered 
blindness in both eyes having only light perception, or has 
suffered blindness in both eyes, rendering such veteran so 
helpless as to be in need of regular aid and attendance.

38 U.S.C.A. § 1114(n) provides special monthly compensable 
where a veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both arms at levels, or with complications, preventing 
natural elbow action with prosthesis in place, has suffered 
the anatomical loss of both legs so near the hip as to 
prevent the use of prosthetic appliances, or has suffered the 
anatomical loss of one arm and one leg so near the shoulder 
and hip as to prevent the use of prosthetic appliances, or 
has suffered the anatomical loss of both eyes, or has 
suffered blindness without light perception in both eyes.

Under 38 U.S.C.A. § 1114(o), special monthly compensable is 
warranted where a veteran, as the result of service-connected 
disability, has suffered disability under conditions which 
would entitle such veteran to two or more of the rates 
provided in one or more subsections (l) through (n), no 
condition being considered twice in the determination, or if 
said veteran has suffered bilateral deafness (and the hearing 
impairment in either one or both ears is service connected) 
rated at 60 percent or more disabling and the veteran has 
also suffered service-connected total blindness with 5/200 
visual acuity or less, or if the veteran has suffered 
service-connected total deafness in one ear or bilateral 
deafness (and the hearing impairment in either one or both 
ears is service connected) rated at 40 percent or more 
disabling and the veteran has also suffered service-connected 
blindness having only light perception or less, or if the 
veteran has suffered the anatomical loss of both arms so near 
the shoulder as to prevent the use of prosthetic appliances.

As set forth under 38 U.S.C.A. § 1114(p), in the event that a 
veteran's service-connected disabilities exceed the 
requirements for any of the prescribed rates, the next-higher 
or an intermediate rate may be allowed.  In the event that a 
veteran has suffered service-connected blindness with 5/200 
visual acuity or less and (1) has also suffered bilateral 
deafness (and the hearing impairment in either one or both 
ears is service connected) rated at 30 percent or more 
disabling, the next-higher rate shall be allowed, or (2) has 
also suffered service-connected total deafness in one ear or 
service-connected anatomical loss or loss of use of one hand 
or one foot, the next intermediate rate shall be allowed.  In 
the event that a veteran has suffered service-connected 
blindness, having only light perception or less, and has also 
suffered bilateral deafness (and the hearing impairment in 
either one or both ears is service connected) rated at 10 or 
20 percent disabling, the next intermediate rate shall be 
allowed.  In the event a veteran has suffered the anatomical 
loss or loss of use of, or a combination of anatomical loss 
and loss of use, of three extremities, the next higher rate 
or intermediate rate is for application.

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(r)(1) is payable where a veteran is otherwise entitled 
to compensation under 38 U.S.C.A. § 1114(o) at the maximum 
rate, and is in need of regular aid and attendance.  
38 U.S.C.A. § 1114(r)(1); 38 C.F.R. § 3.350(h)(1).

The regular level aid and attendance allowance is payable 
whether or not the need for regular aid and attendance was a 
partial basis for entitlement to the maximum rate under 
38 U.S.C.A. § 1114 (o) or (p), or was based on an independent 
factual determination.  38 C.F.R. § 3.350(h).

Determinations as to need for aid and attendance must be 
based on actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to a variety of conditions, including inability of 
claimant to dress or undress himself/herself, and inability 
to attend to the wants of nature.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his/her condition as a whole.  
It is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  38 C.F.R. § 3.352.

In this case, the appellant contends that he is entitled to a 
higher level of SMC because his service-connected renal 
disability has caused him to require dialysis since March 
2006.  He argues that his renal disability is permanent in 
nature and that he should therefore be afforded a full step 
increase to the level represented by 38 U.S.C.A. § 1114(n).  
The RO, on the other hand, in the February 2008 Statement of 
the Case (SOC), found that the renal disability was not 
permanent in nature because the appellant could undergo a 
renal transplant at some time in the future.

However, the VA examiners who conducted VA medical 
examinations in August 2006, and February 2007, while noting 
that the appellant was on dialysis, did not address the point 
of whether or not it is reasonably certain that the 
appellant's renal disability would continue throughout his 
life.  The February 2007 VA medical examiner noted that the 
appellant had been on the transplant list when it was 
discovered that he had coronary artery disease and had to 
undergo cardiac surgery.  But the examiner did not discuss 
how the cardiac condition affected the appellant's status as 
a transplant candidate.  Accordingly, a new medical opinion 
is necessary to make determinations in this case.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).

Furthermore, there is evidence of record that indicates that 
there are relevant outstanding available medical records in 
this case.  First of all, the claims file does not contain 
any VA medical treatment records dated after March 2007, or 
any private medical treatment records dated after 2006.  A 
July 2006 VA outpatient note indicates that the appellant had 
been undergoing a transplant work-up at the Porter 
(Transplant Center) facility.  None of the associated records 
have been included in the claims file.  VA is, therefore, on 
notice of records that may be probative to the claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore in 
order to fulfill the duty to assist, all of the relevant 
private and VA treatment records should be obtained and 
associated with the claims file.

In addition, the February 2007 VA medical examiner noted that 
the appellant had a history of peripheral neuropathy of the 
upper extremities dating back to 1995.  The examiner stated 
that the appellant had diabetic peripheral neuropathy that 
affected both the upper extremities and the lower 
extremities.  To date, however, no action has been taken by 
the RO to address the matter of the appellant's bilateral 
upper extremity diabetic peripheral neuropathy.  This 
omission must be remedied on REMAND.

Finally, the appellant has contended that he is entitled to 
aid and attendance benefits and that said benefits would 
afford him a higher level of SMC under 38 C.F.R. § 3.351.  
However, the appellant was never afforded a VA examination 
for aid and attendance.  The RO did not obtain a medical 
opinion on the question of aid and attendance.  The duty to 
assist also requires medical examination when such 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  On REMAND, said aid 
and attendance examination should be accomplished.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED to the RO/AMC 
for the following:

1.  The AMC/RO must assure itself that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, the implementing regulations 
found at 38 C.F.R. § 3.159, and any other 
applicable legal precedent has been 
completed.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all post-service medical care 
providers (private, VA or other 
government) who have treated him for his 
claimed diabetes-related pathology.  After 
securing the necessary release(s), the 
AMC/RO should obtain all associated 
records.  

3.  To the extent an attempt to obtain any 
of these records is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be informed 
of the negative results and be given 
opportunity to secure the records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the Veteran for 
medical examinations of his service-
connected disabilities in order to 
determine their severity and extent.  The 
claims file must be made available to the 
examiners for review in connection with 
the examinations.  The examination 
reports should reflect review of the 
claims file.  

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiners should describe all 
symptomatology due to each one of the 
appellant's service-connected 
disabilities.  The rationale for all 
opinions expressed should also be 
provided.

The examinations scheduled must be of 
sufficient detail that the rating 
criteria for eye disorders, peripheral 
vascular disorders, neurological 
disorders of all extremities and diabetes 
may be applied.  The examiners are asked 
to describe all of the Veteran's health 
problems, both mental and physical, and 
their impact on his ability to perform 
the functions of daily living.  The 
examiners are also asked to state which 
of the Veteran's health problems are 
etiologically related to his service-
connected diabetes mellitus.  The 
question of whether or not it is/was 
reasonably certain that the appellant's 
renal insufficiency disability which has 
required dialysis treatment would 
continue throughout his life must be 
addressed by the appropriate examiner.

The examinations should also include the 
specific questions/concerns of an aid and 
attendance examination.  Each physician 
should address the question of whether 
the Veteran has been able to feed, dress 
himself, attend to the wants of nature, 
ambulate outside the home without 
assistance, protect himself from dangers 
in his environment, etc., since 2006, and 
each physician must specify what 
disabilities are implicated in the 
Veteran's inability, if any, to perform 
such self-care tasks.

5.  Upon receipt of the VA medical 
examination report(s), the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the examination 
report as inadequate for evaluation 
purposes.).  

6.  After all appropriate development has 
been accomplished, the AMC/RO should 
consider all of the evidence of record and 
re-adjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and given an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

